435 F.2d 920
Jerry Wade JOHNSON, Petitioner-Appellant,v.The STATE OF TEXAS, Respondent-Appellee.
No. 30485.
United States Court of Appeals, Fifth Circuit.
December 21, 1970.

Jerry W. Johnson, pro se.
Henry Wade, Criminal Dist. Atty., John B. Tolle, Asst. Dist. Atty., Dallas, Tex., for appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
This is an appeal from denial of the petition for habeas corpus of a prisoner of the State of Texas who is being held pending trial for robbery, possession of narcotics, and felony theft. Appellant seeks among other things to enjoin the state trial court from further criminal proceedings until that court has acted on his application to it for habeas corpus relief.1


2
The district court denied the petition on grounds of failure to exhaust available state remedies, and because no circumstances were alleged or shown to exist that would warrant federal interference with administration of justice in the state courts. This ruling is manifestly correct. See Atlantic Coast Line Railroad Co. v. Brotherhood of Locomotive Engineers, 1970, 398 U.S. 281, 90 S.Ct. 1739, 26 L.Ed.2d 234; Douglas v. Jeannette, 1943, 319 U.S. 157, 63 S.Ct. 877, 87 L.Ed. 1234; Wallach v. City of Pagedale, 8 Cir. 1967, 376 F.2d 671; 28 U.S.C.A. § 2283.


3
Affirmed.



Notes:


1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure. Kimbrough v. Beto, Director, 5 Cir. 1969, 412 F.2d 981